Citation Nr: 0329043	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-09408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent for instability and 10 
percent for arthritis with limitation of motion.

2.  Entitlement to secondary service connection for a low 
back disability claimed to be due to a service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his girlfriend, and his mother


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran had active service from August to December 1983 
(active duty for training from which he has a service-
connected disability).

This case came to the Board of Veterans' Appeals (Board) from 
an October 1999 RO decision which denied an increase in a 10 
percent rating for a service-connected right knee disorder 
involving postoperative residuals of an anterior cruciate 
ligament injury; established separate service connection and 
a noncompensable rating for right knee arthritis; and denied 
secondary service connection for a low back disability 
claimed to be due to a service-connected right knee disorder.

In a March 2002 decision, the Board granted an increased 
rating for a right knee disorder, insofar as the Board held 
that the right knee disorder was to be rated 10 percent for 
instability and also 10 percent for arthritis with limitation 
of motion.  The Board also denied secondary service 
connection for a low back disability.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a March 2003 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded.  A 
March 2003 Court order granted the joint motion, vacating and 
remanding the Board decision to the extent that the Board 
denied a rating higher than 10 percent for right knee 
instability and a rating higher than 10 percent for right 
knee arthritis with limitation of motion, and to the extent 
that the Board denied secondary service connection for a low 
back disability claimed as due to a right knee disorder.  In 
October 2003, the veteran's representative submitted 
additional written argument to the Board.


REMAND

In view of the instructions of the joint motion and Court 
order, and considering the latest argument to the Board by 
the veteran's representative, the Board finds that the case 
must be returned to the RO for further action with regard to 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  Accordingly, the Board remands the case to the RO 
for the following action:

1.  The RO should provide written notice 
to the veteran as to evidence and 
information necessary to substantiate his 
claims, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

2.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for right knee problems since 
1998.  After obtaining necessary 
releases, the RO should obtain copies of 
related medical records which are not 
already on file.  This includes but is 
not limited to records of reported right 
knee surgery in 1998.  

3.  The RO should give the veteran an 
opportunity to submit statements from his 
girlfriend and mother, as well as any 
other independent evidence, which might 
help substantiate his allegation that he 
fell and sustained a low back injury in 
July 1999 due to his service-connected 
right knee disorder.

4.  The RO should then have the veteran 
undergo another VA examination to 
determine the severity of his service-
connected right knee disorder.  The 
claims folder should be provided to and 
reviewed by the examiner.  All findings 
necessary for rating the disability 
should be provided in detail.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating for a right knee 
disorder (currently rated 10 percent for 
instability and 10 percent for arthritis 
with limitation of motion) and for 
secondary service connection for a low 
back disability claimed to be due to a 
service-connected right knee disorder.  
If the claims are denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

6.  Before returning the case to the 
Board, the RO should clarify whether the 
veteran wants a Board hearing.  If he 
wants a Board hearing at the RO (either a 
Travel Board hearing or a Board 
videoconference hearing), the RO should 
schedule such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


